Exhibit 10.3

Execution Version

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of November 12, 2015 by and among RECRO GAINESVILLE LLC, a Delaware
limited liability company (the “Borrower”) and ORBIMED ROYALTY OPPORTUNITIES II,
LP, a Delaware limited partnership (together with its Affiliates, successors,
transferees and assignees, the “Lender”).

WHEREAS, the Borrower and the Lender entered into a Credit Agreement, dated as
of March 7, 2015, as amended by a certain First Amendment to Credit Agreement,
dated as of April 10, 2015, a certain Second Amendment to Credit Agreement,
dated as of April 27, 2015, a certain Third Amendment to Credit Agreement, dated
as of July 9, 2015 and a certain Fourth Amendment to Credit Agreement, dated as
of August 31, 2015 (as so amended, the “Credit Agreement”), pursuant to which
the Lender has extended credit to the Borrower on the terms set forth therein;

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by each of the Borrower and
the Lender; and

WHEREAS, the Borrower and the Lender desire to amend certain provisions of the
Credit Agreement as provided in this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement. This
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

2. Amendment to Section 1.1. The definition of “Excess Cash Flow” in Section 1.1
of the Credit Agreement is hereby amended by inserting the parenthetical “(other
than any payment pursuant to Section 3.2(c) hereof)” after the word “period” in
clause (d) thereof.

3. Amendment to Section 7.1. Section 7.1 of the Credit Agreement is hereby
amended by adding the following sentence at the end thereof:

“Notwithstanding the foregoing, if the Borrower would, but for this sentence, be
required to provide any documents, statements and notices required to be
delivered pursuant to this Section 7.1 (“Deliverables”) that include any
information relating to Zohydro that is not publicly available, the Borrower
shall exclude such nonpublic information from such Deliverables provided to the
Lender; provided, that the Borrower shall, (i) inform the Lender (without
disclosing any information relating to Zohydro that is not publicly available)
of the fact that information relating to Zohydro that would otherwise be
included in



--------------------------------------------------------------------------------

such Deliverable is not publicly available and therefore was excluded, and
(ii) upon the request of the Lender, include such information relating to
Zohydro that is not publicly available in any such Deliverable (including any
previous Deliverables that were delivered without such information). Compliance
by the Borrower with the requirements of the foregoing sentence shall be deemed
to be compliance with this Section 7.1 with respect to any information relating
to Zohydro that is not publicly available that the Borrower would otherwise be
required to deliver to the Lender; provided that the foregoing shall not limit
the Borrower’s obligations under Section 7.1(f) to notify the Lender of the
occurrence of any Default.”

4. Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon receipt by the Lender and the Borrower of a counterpart signature
of the other to this Amendment duly executed and delivered by each of the Lender
and the Borrower.

5. Expenses. Each of the Borrower and the Lender shall be responsible for its
own costs and expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment.

6. No Implied Amendment or Waiver. Except as expressly set forth in this
Amendment, this Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the Lender
under the Credit Agreement or the other Loan Documents, or alter, modify, amend
or in any way affect any of the terms, obligations or covenants contained in the
Credit Agreement or the other Loan Documents, all of which shall continue in
full force and effect. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Lender to agree to or grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

7. Counterparts; Governing Law. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

RECRO GAINESVILLE LLC

as the Borrower

By:  

/s/ Donna M. Nichols

Name:   Donna M. Nichols Title:   Treasurer

ORBIMED ROYALTY OPPORTUNITIES II, LP,

as the Lender

By   OrbiMed ROF II LLC, its   General Partner By   OrbiMed Advisors LLC, its  
Managing Member

By:  

/s/ Samuel D. Isaly

Name:   Samuel D. Isaly Title:   Managing Member

Signature Page to Fifth Amendment to Credit Agreement